1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DAVID HARSHAW, KY Bar # 86435
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
     Attorneys for Defendant
6    JOHNNY A. REYES

7
                              IN THE UNITED STATES DISTRICT COURT
8
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                    Case No. 6:18-PO-00298-JDP
11
                     Plaintiff,                   STIPULATION AND ORDER TO CONTINUE
12                                                HEARING
             v.
13
      JOHNNY A. REYES,                             DATE:          December 4, 2018
14                                                 TIME           10:00 a.m.
                     Defendant.                    JUDGE:         Hon. Jeremy D. Peterson
15
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the plaintiff, and Assistant
19   Federal Defender David Harshaw, counsel for Johnny Reyes, that the Court continue the
20   November 27, 2018 hearing to December 4, 2018 at 10:00 a.m. This is so that defense counsel
21   can get copies from the government of the videos from Mr. Reyes’s stop so that an intelligent
22   contemplation of the current offer can be made by the defense. The parties thus request that the
23   Court continue Mr. Reyes’s November 27, 2018 hearing to December 4, 2018 at 10:00 a.m.
24   DATED: November 20, 2018                     Respectfully submitted,
25
                                                  HEATHER E. WILLIAMS
26                                                Federal Defender
27                                                /s/ David Harshaw
                                                  DAVID HARSHAW
28
                                                    -1-
                                                    Assistant Federal Defender
1
                                                    Attorneys for Johnny A. Reyes
2
3
     DATED: November 20, 2018                       MCGREGOR W. SCOTT
4                                                   United States Attorney
5                                                   /s/ Susan St. Vincent
                                                    SUSAN ST. VINCENT
6
                                                    Yosemite Legal Officer
7                                                   Attorney for Plaintiff

8
9
10
                                                    ORDER
11
              The court accepts the above stipulation and adopts its terms as the order of this court.
12
     Accordingly, the November 27, 2018 hearing for Johnny A. Reyes, Case No. 6:18-PO-00298-
13
     JDP, is continued to December 4, 2018 at 10:00 a.m.
14
15   IT IS SO ORDERED.
16
17   Dated:      November 21, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                                       -2-
